DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 9 and 11, these claims recite “moisture value,” which lacks antecedent basis in the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 16 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,774,800 B2 to Friedman et al. (“Friedman”) in view of US 9,506,886 B1 to Woodbury et al. (“Woodbury”).
As to claim 16, Friedman system for generating a wound moisture map, comprising: 
a flexible coupon having a top surface and a bottom surface, wherein said bottom surface is configured to be applied at least in part to a wound or ulcer (Fig 4a-b, element 32 and col 4, ln 11-13); 

a microcontroller in electronic communication with said antenna Matter No. 6056-004001Inventor: Schoess et al.circuit, wherein each the electrochemical moisture circuit of said plurality of electrochemical moisture sensor circuits is configured to determine a moisture level for a different region of the flexible coupon (see Fig 6-10, 12, element 58 and col 7, ln 32-col 8, ln 65);
a plurality of electrochemical moisture sensor circuits disposed on said bottom surface of said coupon a plurality of electrochemical moisture sensor circuits disposed on said bottom surface of said coupon (see col 12, ln 1-62);
wherein said antenna circuit is adapted to send and receive radio frequency signals to and from a remote radio frequency transceiver, respectively (see Fig 15, element 184).  
 Friedman does not disclose wherein each electrochemical moisture sensor circuit is configured to determine a moisture level of a plurality of different moisture levels for a different region of the flexible coupon, wherein more than one moisture level of the plurality of different moisture levels correspond to a qualitative moisture level that indicates a degree of wetness of the flexible coupon.
However, in a related invention, Woodbury discloses an electrochemical moisture sensor circuit configured to determine a moisture level of a plurality of different moisture levels for a different region of the flexible coupon, wherein more than one moisture level of the plurality of different moisture levels correspond to a qualitative moisture level that indicates a degree of wetness of the flexible coupon (see col 8, ln 28-44 – determining whether the impedance change is reflective of a moisture level corresponding to lightly damp, moderately damp, and/or saturated). 

As to claim 19, Friedman  further discloses wherein said microcontroller is configured to: receive query signals from said transceiver via said antenna (this inherently occurs in the following step); query said plurality of electrochemical moisture sensor circuits in a selective or group-wide modality for one or more wound moisture measurements (“transceiver 184 excites RF tags…with an excitation signal via antenna 182 and detects the unique response of each RF tag…”); and transmit said moisture measurements to said transceiver via said antenna (see col 14, ln 44-61).  
As to claim 20, Friedman fails to disclose wherein each electrochemical moisture sensor circuit of said plurality of electrochemical moisture sensor circuits comprises an array of interdigitated electrodes.
However, Woodbury shows such electrodes (see Fig 4 and col 9, ln 7-31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrodes of Friedman for the interdigitated electrodes of Woodbury given that such a modification would be a simple substitution of one sensor type for another to achieve the predictable result that is an impedance measurement that can be used to sense moisture.
Claim 1-2 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Friedman in view of Woodbury and further in view of US 8,978,452 B2 to Johnson et al. (“Johnson”).

a flexible substrate having a top surface and a bottom surface (Fig 4a-b, element 32 and col 4, ln 11-13); 
a radio-frequency antenna circuit disposed on said top surface of said flexible substrate (Fig 4a-b, element 30/38); 
at least one electrochemical moisture sensor circuit disposed on said bottom surface of said flexible substrate (see Fig 4b, element 44/46).
Friedman fails to disclose at least one electrochemical moisture sensor circuit disposed on said bottom surface of said flexible substrate that is configured to determine a moisture level of a plurality of different moisture levels of the flexible substrate, wherein more than one moisture level of the plurality of different moisture levels correspond to a qualitative moisture level that indicates a degree of wetness of the flexible coupon; or 
an adhesive having a top surface and a bottom surface, wherein said bottom surface of said adhesive is configured to be attached to skin of a user and wherein said at least one electrochemical moisture sensor is arranged between said adhesive and said flexible substrate.  
However, in a similar arrangement, Woodbury discloses at least one electrochemical moisture sensor circuit disposed on said bottom surface of said flexible substrate that is configured to determine a moisture level of a plurality of different moisture levels of the flexible substrate, wherein more than one moisture level of the plurality of different moisture levels correspond to a qualitative moisture level that indicates a degree of wetness of the flexible coupon (see col 8, ln 28-44 – determining whether the impedance change is reflective of a moisture level corresponding to lightly damp, moderately damp, and/or saturated). 

Neither Friedman nor Woodbury discloses an adhesive having a top surface and a bottom surface, wherein said bottom surface of said adhesive is configured to be attached to skin of a user and wherein said at least one electrochemical moisture sensor is arranged between said adhesive and said flexible substrate.  
Friedman does, however, disclose the use of the moisture sensor as a bandage (see col 4, ln 11-13). Johnson discloses a similar moisture sensor having an adhesive having a top surface and a bottom surface, wherein said bottom surface of said adhesive is configured to be attached to skin of a user and wherein said at least one electrochemical moisture sensor is arranged between said adhesive and said flexible substrate (see col 35, ln 22-43 – the adhesive is applied to both the skin and selected portions of the sensor). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the wetness sensor of Friedman and Rokhsaz with the adhesive of Johnson in order to achieve the predictable result of allowing the sensor to be both fixed and in communication with the skin and any wetness thereon.
As to claim 2, Friedman further discloses a near-field communications module disposed on said top surface of said flexible substrate that is in electronic communication with said radio-frequency antenna circuit (see col 3, ln 6-13). 
. 
Claims 5 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman in view of Woodbury and further in view of Chiao
As to claims 5 and 17, neither Friedman nor Woodbury disclose an electrochemical bacteria sensor disposed on said bottom surface of said coupon that is in electronic communication with said microcontroller. 
However, Chiao discloses such a sensor on a bottom surface of a flexible substrate that is in signal communication with said near-field communications module (see [0111]-[0116]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sensor of Friedman and Rokhsaz with the bacteria sensor of Chiao in order to achieve the predictable result of informing the clinician as to whether the wound is at risk of infection.
	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman in view of Woodbury and further in view of US 2016/0267769 A1 to Rokhsaz et al. (“Rokhsaz”).
As to claim 18, neither Friedman nor Woodbury discloses an electronic temperature sensor disposed on said bottom surface that is in electronic communication with said microcontroller.  
	Rokhsaz disclose a temperature sensor included in the RFID package corresponding to the antenna of Friedman (see [0153]-[0154]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the wetness sensor of Friedman and Woodbury with the temperature sensor of Rokhaz in order to achieve the predictable result of calibrating the impedance measurement to further infer environmental conditions such as .
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Friedman in view of Woodbury and further in view of Johnson and further in view of Rokhsaz.
As to claim 3, neither Friedman, Woodbury, or Johnson discloses wherein said near-field communications module comprises: 
a microcontroller in signal communication with said radio-frequency antenna circuit and said at least one electrochemical moisture sensor circuit; and 
a memory for storing executable logic functions for measuring a moisture value of an environment proximal to said at least one electrochemical moisture sensor circuit.
However, Rokhsaz discloses a similar sensor having a near-field communications module comprising a microcontroller in signal communication with said radio-frequency antenna circuit and said at least one electrochemical moisture sensor circuit (see [0151] and Fig 20); and 
a memory for storing executable logic functions for measuring a moisture value of an environment proximal to said at least one electrochemical moisture sensor circuit (Fig 20, element 2002). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sensor of Friedman with the microcontroller of Rokhsaz in order to achieve the predictable result that is the ability to query and store multiple sensor readings.
Claims 7, 9-10, and 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Friedman in view of Rokhsaz and further in view of Woodbury and further in view of Johnson.
As to claim 7, Friedman discloses a system for wirelessly obtaining a moisture measurement, comprising: 
a wireless reader comprising a transceiver configured to emit and receive radio frequency signals (see col 3, ln 26-30); and 
a coupon comprising: 
a flexible substrate having a top surface and a bottom surface (Fig 4a-b, element 32); 
at least one electrochemical moisture sensor circuit disposed on said bottom surface of said flexible substrate that is configured to determine a moisture value of a plurality of different moisture values of the flexible substrate (see Fig 4b, element 44/46);
an antenna circuit disposed on said top surface of said flexible substrate configured to at least receive said radio frequency signals from said transceiver (Fig 4a-b, element 30/38); 
Friedman fails to disclose a microcontroller in electronic communication with said antenna circuit and said at least one electrochemical moisture sensor circuit, wherein the electrochemical moisture circuit is configured to determine a moisture level of a plurality of different moisture levels of the flexible substrate.  
Rokhsaz discloses a similar invention having a microcontroller in electronic communication with said antenna circuit and said at least one electrochemical moisture sensor circuit (see [0151] and Fig 20).  

Rokhsaz discloses an electrochemical moisture circuit configured to determine a moisture level of a plurality of different moisture levels of the flexible substrate (see [0039] – “The RFID reader may then determine an environmental condition such as the presence of moisture or fluids at the tail of the RFID sensor and/or the magnitude (e.g. amount) of the environmental condition (e.g. moisture) and/or the change in such magnitude.” See also [0206]-[0212]). 
It would have been obvious to one of ordinary skill in the art to combine the flexible substrate of Friedman with the plurality of different moisture levels in order to achieve the predictable result of allowing the health care provider to customize different levels of moisture that trigger the alarm in order to balance the needs of the patient in being comfortable with the time demands of the health care provider.
Neither Friedman nor Rokhsaz discloses wherein the at least one electrochemical moisture sensor is configured to determine a moisture level of a plurality of different moisture values levels of the flexible substrate, wherein more than one moisture level of the plurality of different moisture levels correspond to a qualitative moisture level that indicates a degree of wetness of the flexible coupon. 
However, in a related invention, Woodbury discloses an electrochemical moisture sensor circuit configured to determine a moisture level of a plurality of different moisture levels for a different region of the flexible coupon, wherein more than one moisture level of the plurality of different moisture levels correspond to a qualitative moisture level that indicates a degree of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wound moisture system of Friedman with the qualitative teachings of Woodbury in order to achieve the predictable result of allowing the attending health care practitioner to know whether the undergarment should be changed immediately or in a short time.  
Neither Friedman nor Rokhsaz nor Woodbury discloses an adhesive having a top surface and a bottom surface, wherein said bottom surface of said adhesive is configured to be attached to skin of a user and wherein said at least one electrochemical moisture sensor is arranged between said adhesive and said flexible substrate.  
Friedman does, however, disclose the use of the moisture sensor as a bandage (see col 4, ln 11-13). Johnson discloses a similar moisture sensor having an adhesive having a top surface and a bottom surface, wherein said bottom surface of said adhesive is configured to be attached to skin of a user and wherein said at least one electrochemical moisture sensor is arranged between said adhesive and said flexible substrate (see col 35, ln 22-43 – the adhesive is applied to both the skin and selected portions of the sensor). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the wetness sensor of Friedman and Rokhsaz with the adhesive of Johnson in order to achieve the predictable result of allowing the sensor to be both fixed and in communication with the skin and any wetness thereon.

As to claim 10, Rokhsaz further discloses wherein said microcontroller is configured to wirelessly transmit said moisture measurement to said wireless reader via said antenna circuit (see [0151] and Fig 20).  
As to claim 12, Friedman further discloses wherein said coupon is disposed on, or within a wound dressing or bandage (see col 4, ln 11-13). 
As to claim 13, Rokhsaz further discloses wherein said microcontroller is configured to be powered by said radio frequency signal emitted by said transceiver of said wireless reader (see [0162]). 
As to claim 14, Rokhsaz further discloses wherein said coupon comprises an array of electrochemical moisture sensor circuits, each in signal communication with said microcontroller (Fig 21). 
Claims 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Friedman in view of Rokhsaz and further in view of Woodbury and further in view of Johnson and further in view of Chiao.
As to claim 8, Friedman fails to disclose a bacteria sensor circuit disposed on said bottom surface of said flexible substrate and configured to be in electronic communication with said microcontroller. 
However, Chiao discloses such a sensor on a bottom surface of a flexible substrate that is in signal communication with said near-field communications module (see [0111]-[0116]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman in view of Rokhsaz and further in view of Woodbury and further in view of Johnson and further in view of US 10,022,277 B2 to Heil et al. (“Heil”).
As to claim 11, Rokhsaz does not explicitly disclose wherein said moisture value is determined by obtaining a capacitance value of said at least one electrochemical moisture sensor circuit. However, Heil discloses such a microprocessor and capacitance value (see col 5, ln 15-41 and col 22, ln 15-38 and Fig 34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sensor and associated electronics with the capacitive moisture value of Heil in order to achieve the predictable result of informing the clinician when the device is wet.
Allowable Subject Matter
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the newly added limitations concerning the qualitative moisture levels have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081.  The examiner can normally be reached on M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791